Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), is made by and between Cumulus
Media Inc., a Delaware corporation (the “Company”), and Francisco J.
Lopez-Balboa (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive in the capacity of
Executive Vice President and Chief Financial Officer and the Employee desires to
be so employed pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
the Company and the Executive hereby agree as follows:

1. Effectiveness. This Agreement is effective as of March 23, 2020 (the “Start
Date”).

2. Term of Employment. The Executive’s employment under the terms and conditions
of this Agreement shall commence on the Start Date and shall continue until
March 23, 2023 (the “Initial Term”). The term of the Executive’s employment
under this Agreement shall be automatically extended for an additional one
(1) year period upon the expiration of the Initial Term and on each subsequent
anniversary thereof (each, a “Renewal Term”). The Initial Term and any Renewal
Term are collectively referred to as the “Term,” and the Term shall continue as
described in this paragraph unless either the Company or the Executive provides
written notice to the other no less than one hundred and eighty (180) days prior
to the scheduled expiration of the Term that the Term shall not be so extended
(“Non-Renewal Notice”). Notwithstanding anything in this Agreement to the
contrary and subject to the terms of Section 6 hereof, the Executive shall be an
at-will employee of the Company.

3. Position and Duties.

(a) During the Term, the Executive shall, pursuant to the terms of this
Agreement, serve as Executive Vice President and Chief Financial Officer of the
Company, and shall report solely and directly to the Chief Executive Officer of
the Company (the “Chief Financial Officer”). The Executive shall be based in New
York, New York; provided, that the Executive understands and agrees that he
shall be required to travel for business reasons, including to the Company’s
headquarters in Atlanta, Georgia and to other Company locations.

(b) During the Employment Period, Executive shall devote Executive’s full
business time, energy, ability, attention and skill to Employee’s employment
hereunder. Executive agrees that, during the Employment Period, Executive will
not provide services as an employee, consultant, independent contractor or
otherwise to any individual or entity without the written consent of the
Company. The Executive shall (i) have all authorities, duties and
responsibilities customarily exercised by an individual serving as Executive
Vice President and Chief Financial Officer of a company the size and nature of
the Company; (ii) be assigned no duties or responsibilities that are materially
inconsistent with, or that materially impair his ability to discharge, the
foregoing duties and responsibilities; and (iii) have such additional duties and
responsibilities, consistent with the foregoing, as the Chief Executive Officer
of the Company may from time to time assign to him.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, nothing herein shall prohibit the Executive
from (i) participating in trade associations or industry organizations that are
related to the business of the Company, (ii) engaging in charitable, civic or
political activities including Executive’s current private school and fraternity
organization involvement, (iii) engaging in personal investment activities for
the Executive and his family that do not give rise to any conflicts of interest
with the Company or its affiliates, or (iv) with the prior approval of the Chief
Executive Officer, accepting directorships unrelated to the Company that do not
give rise to any conflicts of interest with the Company or its affiliates, in
each case so long as such interests do not materially interfere, individually or
in the aggregate, with the performance of the Executive’s duties hereunder.
Moreover, express approval is granted herein for Executive to hold one
(1) director seat in another for profit organization, provided that such
directorship does not give rise to any conflicts of interest with the Company or
its affiliates or businesses or materially interfere with the performance of the
Executive’s duties hereunder.

4. Compensation.

(a) Base Salary. The Company shall pay the Executive a base salary at an annual
rate of $800,000, less applicable deductions, payable in substantially equal
installments in accordance with the Company’s regular payroll practices as in
effect from time to time (the base salary as in effect from time to time, the
“Base Salary”) during the Term. The Base Salary may be increased from time to
time at the recommendation of the CEO and with Compensation Committee (defined
below) approval.

(b) Annual Bonus. For and in respect of each calendar year during the Term,
commencing on January 1, 2021, the Executive shall be eligible to receive a
targeted annual cash incentive award equal to 100% of the then-current Base
Salary (the “Target Bonus”), but in no event receive an annual cash incentive
award in excess of 150% of the then-current Base Salary (“Maximum Bonus”).
Moreover, it is agreed by the parties that, with respect to calendar year 2020,
Executive shall be eligible for the full Target Bonus for such year rather than
a prorated bonus. The actual amount of the bonus (each, an “Annual Bonus”),
which may be more or less than the Target Bonus although not exceed the Maximum
Bonus, shall be determined based on the achievement of performance criteria
relating to the Executive and/or the Company, as determined each year in good
faith by the Compensation Committee of the Board (the “Compensation Committee”),
following consultation with the Executive. In addition, for any year beginning
with 2020, coincident with the determination by the Compensation Committee of
the performance criteria for such year, the Compensation Committee may adjust
upward, only in respect of that year, the Target Bonus and/or the Maximum Bonus
applicable thereto. The Annual Bonus, if any, shall be paid to the Executive by
no later than March 15 of the year following the year to which it relates;
provided, that, except as otherwise provided in Section 6, the Executive remains
actively employed by the Company and has not provided a notice of resignation to
the Company or received a notice of termination from the Company, in each case
as of the last day of the calendar year to which the bonus relates.

 

2



--------------------------------------------------------------------------------

(c) Equity Awards.

(i) Subject to and upon the terms, conditions, and restrictions set forth in the
Nonstatutory Stock Option Agreement attached hereto as Exhibit A, and applicable
equity incentive plan (as may be amended from time to time by the Company), on
the Start Date Company shall grant to Executive an option (the “Initial Option”)
to purchase 60,000 shares of Cumulus Media Inc.’s Class A Common Stock (the
“Initial Option Shares”). The Initial Option Shares may be purchased at a price
equal to the closing price of the Cumulus Media, Inc.’s Class A Common Stock on
the Start Date. The Initial Option Shares are intended to be a nonqualified
stock option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Internal Revenue Code, or any
successor provision thereto. In addition, subject to and upon the terms,
conditions, and restrictions set forth in the Restricted Stock Unit Agreement
attached hereto as Exhibit B, and applicable equity incentive plan (as may be
amended from time to time by the Company), on the Start Date Company shall grant
to Executive 60,000 restricted share units (“Initial RSUs”).

(ii) The Executive also shall be eligible to receive periodic grants of
equity-based awards relating to the Company’s common stock during the Term as
determined from time to time in the sole discretion of the Board or the
Compensation Committee. Any equity-based awards relating to the Company’s common
stock granted to the Executive on or after the date of this Agreement
(including, for purposes of clarity and the avoidance of doubt, the Initial
Option Shares and Initial RSUs) are referred to herein as “Equity Awards.” Such
Equity Awards shall be subject to the terms and conditions of the applicable
equity plans and programs, including, without limitation, the Company’s right to
amend or terminate the plans at any time and without advance notice to the
participants.

(d) Vacation and Benefits. The Executive shall be entitled to four (4) weeks of
paid vacation for each calendar year during the term (prorated for any partial
calendar year), which shall be accrued and used in accordance with the
applicable policies of the Company as in effect from time to time. The Executive
shall be eligible to participate in such medical, dental, vision and life
insurance, retirement and other employee benefit plans and perquisites as the
Company may have or establish from time to time (the “Employee Plans”) on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.

(e) Expenses. The Company shall pay or reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the applicable expense
reimbursement policies of the Company as in effect from time to time (“Expense
Reimbursement Policies”), following submission by the Executive of applicable
documentation as required by the Expense Reimbursement Policies.

 

3



--------------------------------------------------------------------------------

5. Termination of Employment. The Term and the Executive’s employment hereunder
shall be terminated upon the first to occur of the following:

(a) The Executive’s death or Disability. For purposes of this Agreement,
“Disability” means that the Executive shall have been substantially unable to
perform his material duties hereunder by reason of physical or mental illness or
incapacity for a period of four and one-half (4.5) consecutive months, or for a
period of 135 calendar days, whether or not consecutive, during any 365-day
period, as a result of a condition that is treated as a total or permanent
disability under the long-term disability insurance policy of the Company that
covers the Executive, as in effect from time to time. The determination of
“Disability” shall be made by a physician selected by the Company in good faith
and subject to the approval of the Executive (or his family if Executive is not
capable of approval) which approval shall not be unreasonably withheld, and the
Executive hereby consents to examination by such physician and to the disclosure
to the Company by any physician of any and all diagnoses, test results, opinions
and other information obtained by such physician during or as a result of the
examinations to which the Executive hereby consents.

(b) The termination of the Executive’s employment by the Company with or without
Cause. For purposes of this Agreement, “Cause” means (i) the conviction of the
Executive of a felony under the laws of the United States or any state thereof,
whether or not appeal is taken; (ii) the conviction of the Executive for a
violation of criminal law involving the Company and its business; (iii) the
willful misconduct of the Executive, or the willful or continued failure by the
Executive (except as a result of disability or illness) to substantially perform
his duties hereunder, in either case which has a material adverse effect on the
Company; or (iv) the willful fraud or material dishonesty of the Executive in
connection with his performance of duties to the Company.

(c) The termination of the Executive’s employment by the Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” means, in
each case without the Executive’s express written consent, (i) a material
diminution in the Executive’s authority, duties or responsibilities or an
adverse change in the Executive’s reporting responsibilities; (ii) a material
diminution in the Executive’s title or position; (iii) a reduction in the Base
Salary; (iv) with respect to the annual cash incentive award, a reduction in the
Target Bonus or Maximum Bonus, (v) the relocation of the Executive’s principal
place of employment to a location more than thirty (30) miles from the city of
New York, New York; (vi) a failure by any successor to the Company to expressly
assume this Agreement; or (vii) a material breach of this Agreement by the
Company. Notwithstanding the foregoing, no termination of employment by the
Executive shall be a termination for Good Reason unless (A) within thirty
(30) days after the date of the condition or event giving rise to Good Reason,
the Executive gives notice to the Company that the Executive does not wish to
remain in the employ of the Company as a result of such condition or event,
(B) the Company does not cure such condition or event within thirty (30) days
after receiving the notice described in the preceding clause (A), and (C) the
Executive terminates employment within ninety (90) days after the initial
existence of such condition or event.

(d) The termination of the Executive’s employment following the timely provision
of a Non-Renewal Notice by the Company or the Executive to the other party.

 

4



--------------------------------------------------------------------------------

6. Payments and Benefits Upon Termination of Employment.

(a) Termination upon the Executive’s Death or Disability. If, during the Term,
the Executive dies or incurs a Disability, the Term and the Executive’s
employment hereunder shall automatically terminate, and the Company shall have
no further obligation to the Executive hereunder, except to pay to or provide
the Executive (or his estate) with (i) any unpaid Base Salary through the date
of termination; (ii) any accrued and unpaid bonus payable with respect to a
completed calendar year pursuant to Section 4(b); (iii) any accrued and unpaid
vacation and/or sick days accrued through the date of termination; (iv) any
amounts or benefits owing to the Executive or his beneficiaries under the
Employee Plans and Equity Awards (pursuant to the terms and conditions thereof);
and (v) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the date of termination pursuant to
the Expense Reimbursement Policies, in each case payable in accordance with the
Company’s payroll procedures, the terms of the applicable plans, or the Expense
Reimbursement Policies, as applicable (the “Accrued Compensation and Benefits”).
In addition, the Executive (or his estate) shall be entitled to receive an
Annual Bonus equal to the product of (A) the Annual Bonus the Executive would
have received had he remained employed through the last day of the calendar year
to which the bonus relates, based on actual performance through the applicable
performance period, and (B) a fraction, the numerator of which is the number of
days the Executive was employed by the Company in the year in which the date of
date of termination occurred and the denominator of which is 365, payable at the
time bonus payments are made to other executives of the Company but in no event
later than March 15 of the calendar year following the year that includes the
Executive’s date of termination.

(b) Termination by the Company for Cause or Resignation by the Executive without
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company for Cause or the Executive resigns without Good Reason, the Company
shall have no further obligation to the Executive hereunder, except to pay or
provide the Accrued Compensation and Benefits.

(c) Termination by the Company without Cause or Resignation by the Executive for
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company without Cause (other than a termination pursuant to Section 6(a)) or
the Executive terminates his employment for Good Reason (in either case, a
“Qualifying Termination”), then the Company shall pay or provide the Accrued
Compensation and Benefits, and subject to Section 6(f):

(i) The Company shall make cash payments to the Executive equal in the aggregate
to the product of (A) one and one-half (1.5) (the “Severance Multiple”) and
(B) the sum of the Base Salary and Target Bonus as in effect immediately prior
to the date of termination (without regard to any reduction to the Base Salary
or Target Bonus that gave rise to Good Reason), payable in four
(4) substantially equal installments, commencing on the 90th day following the
date of termination (the “Initial Payment Date”) and continuing on the next
three (3) following three (3) month anniversaries of the Initial Payment Date
(the “Severance Payments”);

 

5



--------------------------------------------------------------------------------

(ii) The Company shall make a lump sum cash payment to the Executive equal to
the product of (A) the Annual Bonus the Executive would have received had he
remained employed through the last day of the calendar year to which the bonus
relates, based on actual performance through the applicable performance period,
and (B) a fraction, the numerator of which is the number of days the Executive
was employed by the Company in the year in which the date of termination
occurred and the denominator of which is 365, payable at the time bonus payments
are made to other executives of the Company but in no event later than March 15
of the calendar year following the year that includes the Executive’s date of
termination (the “Pro-Rata Bonus”); and

(iii) The Executive and his covered dependents shall be entitled to continued
participation for twelve (12) months following the date of termination (the
“Benefit Continuation Period”) in such medical, dental, vision and
hospitalization insurance coverage in which the Executive and his eligible
dependents were participating immediately prior to the date of termination,
subject to the terms and conditions of the applicable benefit plans as in effect
from time to time (the “Continued Benefits”), provided that the Executive shall
not be required to pay any premiums or other amounts to obtain such coverage.
The full amount of the premiums that the Executive would be required to pay to
obtain the Continued Benefits actually provided to the Executive during the
Benefit Continuation Period under the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (the “Premium Cost”), shall be imputed as taxable income
to the Executive, and the Executive shall be responsible for the payment of all
income taxes incurred as a result of such imputed income, provided that the
Company will reimburse the Executive (within thirty (30) days following the
Company’s receipt of evidence of the cost to Executive) for the amount of such
income taxes plus the amount of all additional income taxes incurred by the
Executive upon such payment by the Company. If the Executive is not permitted to
receive a Continued Benefit during the Benefit Continuation Period as a result
of applicable law or the terms of the applicable Employee Plan, the Company
shall reimburse the Executive (within thirty (30) days following the Company’s
receipt of evidence of the cost to Executive) for (i) the amount actually
incurred by the Executive to obtain coverage no more favorable than the
applicable Continued Benefit, up to the portion of the Premium Cost necessary to
provide the corresponding Continued Benefit for the applicable portion of the
Continued Benefit Period, plus (ii) the amount of all additional income taxes
incurred by the Executive upon such payment by the Company (the “Benefit
Reimbursement”). Notwithstanding the foregoing, the Executive shall not be
entitled to receive a Continued Benefit or the Benefit Reimbursement to the
extent that he becomes eligible to receive a comparable benefit from another
employer of hers during the Benefit Continuation Period. The Executive shall
promptly, and in no event later than five (5) business days after the
commencement of eligibility thereof during the Benefit Continuation Period,
report the eligibility to receive any such comparable benefit to the Company.

(d) Qualifying Termination in Connection with a Change in Control. If, during
the Term, the Executive’s employment is terminated by reason of a Qualifying
Termination within twelve (12) months following a Change in Control or within
three (3) months prior to a Change in Control (except as otherwise provided in
Section 6(c)(iii) above in the case of the benefits provided by
Section 6(d)(iii) below), then the Company shall pay or provide the Accrued
Compensation and Benefits, and subject to Section 6(f) and in lieu of the
payments and benefits set forth in Section 6(c):

(i) The Company shall make the Severance Payments to the Executive; provided
that for purposes of this Section 6(d)(i), the Severance Multiple shall be two
(2) if such termination occurs during the Term;

 

6



--------------------------------------------------------------------------------

(ii) The Company shall pay the Pro-Rata Bonus to the Executive;

(iii) 100% of the Equity Awards shall become immediately and fully vested and
exercisable, with any performance conditions or restrictions on exercise deemed
satisfied; and

(iv) The Company shall provide the Continued Benefits (or payment in lieu
thereof) as set forth in Section 6(c)(iv) for a Benefit Consideration Period of
eighteen (18) months.

For purposes of this Agreement, “Change in Control” means the date that: (i) any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock of the Company held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in control”; (ii) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; (iii) a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that for purposes of the above any
member becoming a director subsequent to the date hereof whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of persons or consents by or on behalf of any person
other than the Board shall not be considered a member whose appointment or
election has been endorsed by a majority of members of the Board; (iv) a
consummation of a merger or consolidation involving the Company or in which
Company securities are issued, unless (x) the persons who held Company voting
securities immediately prior to consummation of such transaction continue to
hold at least 50% of the voting power of the stock of the surviving entity in
such transaction immediately following consummation of such transaction (or its
ultimate parent company if the surviving entity is a subsidiary), (y) no person
owns over thirty percent (30%) of the surviving entity (or its ultimate parent
entity if the surviving entity is a subsidiary), and (z) the Company’s directors
immediately prior to consummation of the merger or consolidation constitute a
majority of the board of directors of the surviving entity (or its ultimate
parent entity if the surviving entity is a subsidiary) following such merger or
consolidation; or (v) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions (for this purpose, gross
fair market

 

7



--------------------------------------------------------------------------------

value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets); provided, however, a transfer of assets by the Company is not
treated as a “change in control” if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to his/her/its stock, (b) an entity, fifty percent (50%) or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (c) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(d) an entity, at least fifty percent (50%) of the total value or voting power
of which is owed, directly or indirectly, by a person described in clause
(c) hereof.

(e) Termination by the Company or the Executive following Delivery of
Non-Renewal Notice. If, during the Term, the Company or the Executive timely
delivers to the other a Non-Renewal Notice as set forth in Section 2, the
Executive’s employment shall terminate, effective as of the last scheduled day
of the Initial Term or then-current Renewal Term, as applicable. Such
termination if effected by the issuance of a Non-Renewal Notice by the Company
shall be treated as a termination by the Company without Cause and the Executive
shall be entitled to the payments and benefits set forth in Section 6(c) or
Section 6(d), as applicable. If such termination is effected by a Non-Renewal
Notice issued by the Executive, the Company shall have no further obligation to
the Executive hereunder, except to pay or provide the Accrued Compensation and
Benefits.

(f) Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make or continue any payment or provide any benefit under
Section 6(a), 6(c) or 6(d) (other than the Accrued Compensation and Benefits)
unless (i) by the 22nd calendar day after the date of termination of employment
(or by such later date specified by the Company in writing as required to comply
with applicable law), the Executive executes a release in the form attached
hereto as Exhibit C (the “Release”) and (ii) the Executive does not revoke the
Release during any applicable revocation period.

(g) No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and, except as
otherwise set forth in Section 6(c)(iv) or 6(d)(iv), there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain.

(h) Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder (other than the Accrued
Compensation and Benefits) shall be forfeited if the Executive materially
breaches Section 7 or 8; provided that, before invoking this Section 6(h), the
Company shall provide the Executive with ten (10) days to cure such breach, to
the extent curable.

(i) Resignation from Certain Positions. Upon the termination of the Executive’s
employment for any reason, if and to the extent requested by the Board, the
Executive shall resign from the Board (if applicable), all fiduciary positions
(including, without limitation, as trustee) and from all other offices and
positions, including without limitation, board membership of any subsidiaries or
affiliates, he holds with the Company and any of its subsidiaries or affiliates;
provided, however, that if the Executive fails or refuses to tender such
resignations after the Board has made such request, then the Board shall be
empowered to tender the Executive’s resignation or remove the Executive from
such offices and positions.

 

8



--------------------------------------------------------------------------------

7. Restrictive Covenants.

(a) Acknowledgements. The Executive acknowledges that, as an executive and key
employee of the Company:

(i) the Executive has participated or will participate in the development of the
Company’s business strategies;

(ii) by virtue of his position of trust with the Company, the Executive has had
or will have access to extensive Confidential Information (as defined in
Section 7(b)) related to the Company’s business, to which the Company has
devoted and will continue to devote substantial time, money and effort to
develop and maintain the proprietary and confidential nature thereof;

(iii) the Executive shall be responsible for managing, directing, and
supervising other personnel of the Company performing a variety of services
related to the Company’s business and coordinating their activities, shall
develop close working relationships with such personnel and the Company shall
expend substantial time, effort, and financial resources to train and develop
its personnel; and

(iv) in the performance of his duties to the Company, the Executive has been or
will be brought into contact, either in person, by telephone, by e-mail, and
otherwise, with existing and potential clients or information related to those
existing and potential clients, or has had or will have responsibility for
personnel who have such contact and knowledge of such personnel’s activities.

For purposes of this Section 7, the term “the Company” shall mean and include
Cumulus Media Inc. and all entities of which such company owns, directly or
indirectly through another company, 50% or more of the issued and outstanding
capital stock or other equity interests of any class or classes having, by the
terms thereof or by contract with one or more other equity holders, ordinary
voting power to elect the directors (or other management personnel) of such
entity.

(b) Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean and include any and all knowledge,
information, or data, whether written or oral and, if written, howsoever
produced or reproduced and whether or not denoted or marked confidential, that
is the proprietary information of the Company, any of its subsidiaries, or any
of its other affiliates (whether or not a trade secret), including the
following:

(i) all research, designs, developments, know-how, computer programs,
algorithms, models, software or programming, summaries, reports, drawings,
charts, specifications, descriptions, routines, processes, inventions,
discoveries, methods, improvements, adaptations, and similar proprietary
concepts and ideas and related documentation;

 

9



--------------------------------------------------------------------------------

(ii) the terms of any agreement or contract between the Company and any client,
customer, supplier, or personnel;

(iii) any information concerning or belonging to the Company’s clients,
customers, and vendors (including client, customer, and vendor lists and
databases), or the existing and contemplated projects or programs of the Company
and its clients and vendors;

(iv) any methods of operation, programming plans, marketing plans, techniques,
manuals, technical plans, strategic plans, distribution plans, production plans,
financial information, budgets, salary information, sources of supply and
materials and costs, discount and pricing practices, contractual arrangements
and negotiations of the Company; and

(v) any other information of similar or dissimilar nature that the Company
designates as Confidential Information and/or that is proprietary to or within
the unique knowledge of the Company; and that has been or will be used or
developed by the Company prior to or at any time during the period of the
Executive’s employment by the Company that has been or is disclosed to or
learned by the Executive during the Executive’s employment. Notwithstanding the
foregoing, Confidential Information shall not include information:

(1) that was in the public domain at the time it was disclosed or subsequently
becomes in the public domain other than as a result of a disclosure by the
Executive in violation of this Agreement;

(2) that the Executive can demonstrate by written proof was received by the
Executive after the time of disclosure by the Company or after the time of
discovery by the Executive during the Executive’s employment from a third party
who, to the knowledge of the Executive, did not acquire it in violation of a
confidentiality agreement with the Company or its employees or agents, or from a
third party who was not otherwise prohibited from transmitting the information
to the Executive by a contractual, legal, or fiduciary obligation of confidence
to the Company; or

(3) that is disclosed by the Executive with the prior written consent of an
executive officer of the Company or the Board.

(c) Duty Not to Disclose. The Executive agrees that the Company has a legitimate
interest in protecting the Confidential Information and that the preservation
and protection of the Confidential Information are essential duties of the
Executive’s employment. The Executive therefore agrees that, during the term of
his employment with the Company and for so long thereafter as the Confidential
Information remains confidential, the Executive shall:

(i) not use any Confidential Information on his own behalf or on behalf or any
unauthorized person, or disclose or reveal any Confidential Information, or any
portion thereof, to any unauthorized person, except to carry out the Executive’s
authorized duties as an employee of the Company;

 

10



--------------------------------------------------------------------------------

(ii) not make, or permit or cause to be made, copies of the Confidential
Information except to carry out the Executive’s authorized duties as an employee
of the Company;

(iii) not place on, download to, or store in any non-Company-owned electronic
device (including any electronic communications device) any Confidential
Information; and

(iv) take all reasonable precautions to prevent the inadvertent disclosure by
the Executive of the Confidential Information in his possession to any
unauthorized person.

Nothing in this Agreement shall prohibit the Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. The Executive does not need the prior authorization
of the Company or the Board to make any such reports or disclosures and the
Executive is not required to notify the Company that he has made such reports or
disclosures. The Executive may also disclose Confidential Information if
reasonably necessary pursuant to any litigation or arbitration between the
Executive and the Company or any of its affiliates.

(d) Legal Orders to Disclose. Upon receipt of a subpoena or other compulsory
process that could possibly require disclosure of any Confidential Information
by the Executive, to the extent legally permitted, the Executive shall provide a
copy of the compulsory process and complete information regarding the date and
circumstances under which he received it to the Company within twenty-four
(24) hours of such receipt. The Executive shall not make any disclosure until
the latest possible date for making such disclosure in accordance with such
process. If the Company seeks to prevent disclosure in accordance with the
applicable legal procedures and provides the Executive with notice before the
latest possible date that it has initiated such procedures, the Executive shall
not make disclosure of any Confidential Information that is the subject of such
procedures until such objections are withdrawn or ruled upon or, if earlier, he
would be in contempt of court.

(e) Duration. The covenants made in Sections 7(c) and (d) shall remain in effect
while the Executive is employed by the Company and for so long thereafter as the
information in question remains confidential. Nothing in such subsections is
intended to exclude the application of any laws protecting Confidential
Information consisting of trade secrets, including the Georgia Trade Secrets Act
of 1990, as amended.

(f) Return. In the event the Executive’s employment with the Company terminates
for any reason, the Executive shall promptly return to the Company all property
of the Company in the Executive’s possession or under the Executive’s direct or
indirect control, including all Confidential Information and all equipment,
notebooks, and materials, reports, notes, contracts, memoranda, documents, and
data of the Company constituting or relating to the Confidential Information
(and any and all copies thereof), whether typed, printed, written, or on any
source of computer media, unless the parties agree otherwise. Notwithstanding
the foregoing, the Executive may retain his address book to the extent it only
contains contact information and his calendar and personal correspondence.

 

11



--------------------------------------------------------------------------------

(g) Ownership. The Executive agrees and acknowledges that the Confidential
Information, as between the Company and the Executive, shall be deemed and at
all times remain and constitute the exclusive property of the Company, whether
or not patentable or copyrightable, and that the Company has reserved—and does
hereby reserve—all rights in and to the same for all purposes.

(h) Proprietary Information of Others; Third-Party Agreements. The Executive
represents that his performance of all the terms hereof and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by the Executive in confidence or in trust
prior to the Executive’s engagement by the Company.

(i) Covenant Not to Compete. The Executive covenants that, while the Executive
is employed by the Company and for a period of six (6) months from the date of
termination of the Executive’s employment for any reason, the Executive shall
not directly or by assisting others do any of the following:

(i) engage as a consultant, advisor, or manager—capacities in which the
Executive will have acted for the Company—whether as an employee, independent
contractor, proprietor, or otherwise, in any business that serves as a
commercial media outlet selling advertising (regardless of medium), which is the
business of the Company (the “Business”), and serves any of the listening areas
(as defined by the Arbitron Metro Survey Area) served by the Company on the date
of the termination of the Executive’s employment or such additional listening
areas as the Executive knows as of such date the Company has definite and
immediate plans to conduct the Business (a “Competing Business”); Competing
Business shall include radio stations; television stations; cable operators;
podcast businesses; newspapers; magazines; Internet advertising; publications
and broadcast businesses; music-on-demand services (such as Spotify and
Pandora); outdoor advertising and billboards and advertising agencies;

(ii) for the purpose of furthering or assisting a Competing Business, solicit or
attempt to solicit any client, customer, or account of the Company (A) that,
during the twelve (12) month period prior to the date of such termination of
employment, has obtained or contracted to obtain services from the Company and
with which the Executive or Company personnel or representatives for whom or
which the Executive had responsibility had contact during the term of the
Executive’s employment by the Company; (B) that the Executive knows were
prospective clients, customers, or accounts that the Company was actively
seeking on the date of termination of the Executive’s employment (whether or not
such individual or entity has yet become an actual client or customer); (C)
about which the Executive obtained Confidential Information in the ordinary
course of business as a result of the Executive’s association with the Company;
or (D) that received products or services authorized by the Company, the sale or
provision of which resulted in commissions, earnings, or other compensation for
the Executive; or

 

12



--------------------------------------------------------------------------------

(iii) for himself or for or on behalf of any business, entity or individual,
divert, solicit or hire away, or attempt to divert, solicit or hire away, any
individual who, on the date of such termination or at any time during the twelve
(12) month period immediately preceding such date, was employed, retained, or
engaged by the Company as an employee of, or provider of services to, the
Company and with whom the Executive had contact during performance of the
Executive’s job duties to the Company to leave such employ or service with the
Company for any employment or similar services opportunity with any other
business; regardless of whether such individual is or was a full-time employee,
part-time employee, temporary worker, or independent contractor of the Company;
employed, retained, or engaged pursuant to a written agreement; or employed,
retained, or engaged for a determined period or at-will.

(j) Independent Covenants. It is understood and intended by the parties hereto
that each restrictive covenant set forth in Section 7(c) and in clauses
(i) through (iii) of Section 7(i) be construed as an agreement independent of
any other provision in this Agreement. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants. The Executive agrees that such covenants are
appropriate and reasonable when considered in light of the nature and extent of
the Business and the scope of responsibilities of the Executive.

(k) Injunctive Relief. The Executive acknowledges and agrees that any breach or
threatened breach by his of any of the provisions of this Agreement will cause
irreparable harm and continuing damages to the Company and that the remedies at
law for any such breach or threatened breach will be inadequate. Accordingly, in
addition to any other remedies that may be available to the Company at law or in
equity in such event, the Company shall be entitled to seek and obtain, from any
court of competent jurisdiction, a decree of specific performance and/or a
temporary and permanent injunction, without posting of any bond or other
security and without proving special damages or irreparable injury, enjoining
and restricting the breach or threatened breach.

8. Continued Availability and Cooperation.

(a) Following termination of the Executive’s employment for any reason, the
Executive shall reasonably cooperate with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or investigation involving the Company or
its subsidiaries or affiliates that relates to events, occurrences or conduct
occurring (or claimed to have occurred) during the period of the Executive’s
employment by the Company, and with respect to which the Executive has pertinent
information. The Executive’s cooperation shall include, without limitation:

(i) Making himself reasonably available for interviews and discussions with the
Company’s counsel, as well as for depositions and trial testimony;

(ii) If depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor, as and to the extent that
the Company or the Company’s counsel reasonably requests;

 

13



--------------------------------------------------------------------------------

(iii) Refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) Reasonably cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.

(b) Any such cooperation shall be on reasonable notice and take into account the
Executive’s professional and personal commitments. The Company shall reimburse
the Executive for reasonable travel, lodging, telephone and similar expenses, as
well as reasonable attorneys’ fees (if the Executive and the Company determine
in good faith that separate counsel is needed) incurred in connection with any
such cooperation.

9. Code Section 280G.

(a) If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company or its affiliates
to or for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Executive with respect to such
excise tax resulting from any action or inaction by the Company or its
affiliates (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the amounts payable under this Agreement
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount; provided that such reduction shall only be made
if such reduction results in a more favorable after-tax position for the
Executive. The payment reduction contemplated by the preceding sentence, if any,
shall be implemented by determining the Parachute Payment Ratio for each
“parachute payment” and then reducing the parachute payments in order beginning
with the parachute payment with the highest Parachute Payment Ratio. For
parachute payments with the same Parachute Payment Ratio, such parachute
payments shall be reduced based on the time of payment of such parachute
payments, with amounts having later payment dates being reduced first. For
parachute payments with the same Parachute Payment Ratio and the same time of
payment, such parachute payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing parachute payments with a lower Parachute Payment
Ratio.

(b) All determinations required to be made under this Section 9, shall be made
by the Company’s independent, certified public accounting firm or such other
certified public accounting firm as may be designated by the Company prior to
the change in ownership or effective control (as defined for purposes of
Section 280G of the Code) of the Company (a “280G Change in Control”) (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Executive that there has been a Payment, or such earlier time
as is requested by the Company. If the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting a 280G Change in
Control, the Executive shall appoint another nationally recognized accounting
firm which is reasonably acceptable to the Company to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

14



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings for purposes of this
Section 9:

(i) “Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.

(ii) “Parachute Payment Ratio” shall mean a fraction, the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.

(iii) “Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(iv) “Safe Harbor Amount” means three (3) times the Base Amount, less one dollar
($1).

10. Entire Agreement. This Agreement, and any schedules or exhibits hereto,
embody the entire agreement between the parties relating to the subject matter
hereof and supersede any and all other discussions, understandings, and
agreements, either oral or in writing, between the parties relating to the
subject matter of this Agreement (including, but not limited to, the Existing
Agreement).

11. Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

12. Successors and Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including, without limitation, any individual or
entity acquiring, directly or indirectly, all or substantially all of the
business or assets of the Company, whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed “the
Company” for purposes of this Agreement), but this Agreement shall not otherwise
be assignable or delegable by the Company, except that the Company may assign
its rights and delegate its duties hereunder to any individual or entity who
acquires all of the voting stock of the Company (or to any parent entity
thereof) so long as so doing does not materially and adversely affect the
Executive’s rights hereunder.

 

15



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and the Company and the Executive may
not, without the written consent of the other party, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and (b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 12(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

13. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal, substantive laws of the State of
New York, without regard to that State’s principles governing conflicts of laws.

14. Validity/Severability. The Company and the Executive agree that (i) the
provisions of this Agreement shall be severable in the event that, for any
reason whatsoever, any of the provisions hereof are invalid, void or otherwise
unenforceable, (ii) any such invalid, void or otherwise unenforceable provisions
shall be replaced by other provisions which are as similar as possible in terms
to such invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.

15. Survival. In addition to all provisions of this Agreement that by their
terms are to survive, all accrued obligations and the provisions of Section 7
shall survive the expiration or termination of this Agreement for any reason.

16. Section 409A of the Code. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
will be either exempt from Section 409A, or if such payments could constitute
“deferred compensation” within the meaning of Section 409A, compliant with
Section 409A. Notwithstanding the foregoing, the Executive acknowledges and
agrees that he shall be solely responsible for, any taxes or penalties that may
be imposed on the Executive under Section 409A with respect to the Executive’s
receipt of payments hereunder; provided, that nothing in this Section 16 shall
be construed as a waiver by the Executive of any claims he may have against the
Company related to any operational failures by the Company which are finally
determined to be the cause of any such taxes or penalties under Section 409A.
This Agreement shall be administered and interpreted in a manner consistent with
this intent. Consistent with that intent, and to the extent required under
Section 409A, for benefits that are to be paid in connection with a termination
of employment, “termination of employment” shall be limited to such a
termination that constitutes a “separation from service” under Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee,” determined pursuant to procedures adopted
by the Company in compliance with

 

16



--------------------------------------------------------------------------------

Section 409A, on the date of his separation from service (within the meaning of
Treasury Regulation section 1.409A-1(h)) and if any portion of the payments or
benefits to be received by the Executive upon his termination of employment
would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following the Executive’s termination of employment shall instead be paid or
made available on the earlier of (i) the first business day of the seventh month
after the date of the Executive’s termination of employment, or (ii) the
Executive’s death. For purposes of application of Section 409A, to the extent
applicable, each payment made under this Agreement shall be treated as a
separate payment. Notwithstanding any provision of this Agreement to the
contrary, to the extent any reimbursement or in-kind benefit provided under this
Agreement is nonqualified deferred compensation within the meaning of
Section 409A: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year; (ii) the reimbursement of an eligible expense must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

17. Amendment; Waiver.

(a) This Agreement may only be amended and supplemented in a writing signed by
the Executive and an executive officer of the Company expressly providing for
such modification.

(b) The waiver by either party of a breach of any provision of this Agreement by
the other shall not operate or be construed as a waiver of any subsequent breach
by the other, and any such waiver must be in a writing signed by an officer of
the waiving party.

18. Notice. Any notice, request, consent and other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when received if personally delivered, (ii) within one (1) day after
being sent by recognized overnight delivery service, or (iii) within five
(5) days after being sent by registered or certified mail, return receipt
requested, postage prepaid, to the parties (and to the persons to whom copies
shall be sent) at their respective addresses set forth below.

If to the Company:

Cumulus Media Inc.

3280 Peachtree Road, N.W., Suite 2200

Atlanta, Georgia 30305

c/o: General Counsel

If to the Executive:

At the address contained in the Executive’s payroll records

 

17



--------------------------------------------------------------------------------

Either party may change the address or the persons to whom notice shall be
directed by notifying the other parties as provided in this Section 18.

19. Counterparts. This Agreement may be executed in two (2) counterparts and by
the parties in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and both of which counterparts,
taken together, shall constitute one and the same instrument. Delivery by one or
both parties of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of transmission pursuant to which the
signature of such party can be seen (including Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Notwithstanding the foregoing,
a party who delivers an executed counterpart via such electronic means shall
nonetheless be obligated to subsequently provide an original signed copy of such
document, on paper, to the other party at any time upon request.

20. Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable, hereof. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.

21. Construction. The section headings and titles contained herein are each for
reference only and shall not be deemed to affect the meaning or interpretation
of this Agreement. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereof” and “hereunder,” when used anywhere in this Agreement, refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires. The singular shall include the plural,
the conjunctive shall include the disjunctive, and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. Each use of the word “include,” “includes,” or “including” shall be
deemed in each case to be followed by the words “but not limited to.” This
Agreement shall not be construed strictly for or against either party because
that party, or its attorney, prepared this Agreement or any provision hereof.

22. Compliance with Dodd-Frank. All payments under this Agreement, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act
(as amended from time to time, the “Dodd-Frank Act”), shall be subject to any
incentive compensation policy established from time to time by the Company to
comply with the Dodd-Frank Act, but only to the extent that the provisions of
any policy so established are required by the Dodd-Frank Act.

23. Arbitration. The sole and exclusive method for resolving all disputes under,
arising out of, related to, or in connection with this Agreement shall be
binding arbitration in New York, New York, in a proceeding administered by the
New York, New York Office of the American Arbitration Association (“AAA”) in
accordance with the Commercial Dispute Resolution and Procedures of the
Arbitration Rules of the AAA (the “Rules”). The arbitration shall be conducted
by a single arbitrator jointly appointed by the parties; provided, however, that

 

18



--------------------------------------------------------------------------------

if the parties fail after good faith negotiation to agree on the arbitrator
within thirty (30) days after one party’s call for arbitration, the arbitrator
shall be appointed by the AAA in accordance with the Rules. Disputes about
arbitration procedure shall be resolved by the arbitrator. The arbitrator may
proceed to an award notwithstanding the failure of either party to participate
in the proceedings. Discovery shall be limited to mutual exchange of documents
relevant to the dispute, controversy or claim; more than two depositions per
party shall not be permitted unless the parties otherwise agree or unless
compelling need is demonstrated to the arbitrator. The arbitrator shall be
authorized to grant interim relief, including to prevent the destruction of
goods or documents involved in the dispute and to provide for security for a
prospective monetary award. The arbitrator shall render his decision within
thirty (30) days following the date of the initial evidentiary hearing and shall
set forth a statement of facts, his conclusions of law, and his reasoning in
writing. Each party shall bear all of its own costs and expenses related to any
arbitration pursuant to this Section 23, including reasonable fees and costs of
attorneys and experts and the fees and costs of the arbitrator, and the
prevailing party shall not be entitled to recover any such costs and expenses
from the non-prevailing party. The decision of the arbitrator shall be final and
binding. The prevailing party shall be entitled to apply to, and obtain from, a
court or tribunal having jurisdiction, an order enforcing the arbitrator’s
decision. Notwithstanding anything contained in this Section 23 to the contrary,
each party shall have the right to institute judicial proceedings against the
other party or anyone acting by, through or under such other party, in order to
enforce the instituting party’s rights through reformation of contract, specific
performance, injunction or similar equitable relief, and this Section 23 shall
not limit the remedies granted the Company in Section 7(k).

24. Indemnification. With regard to actions or inactions during the Term, the
Company shall provide the Executive with indemnification and directors’ and
officers’ liability insurance on terms no less favorable than those applicable
to current and former directors or officers of the Company who served during the
Term generally, and any such coverage shall continue after the Term while
liability continues to exist.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be duly executed as of the day, month and year first written above.

 

COMPANY: CUMULUS MEDIA INC.

By:  

 

Name:   Title:  

[Signature Page to Lopez-Balboa Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

 

FRANCISCO J. LOPEZ-BALBOA

[Signature Page to Lopez-Balboa Employment Agreement]